Title: To James Madison from Jacob Ridgway, 30 June 1804 (Abstract)
From: Ridgway, Jacob
To: Madison, James


30 June 1804, Antwerp. “I have the honor to address you enclosed a Report List of the American Arrivals in this Port from the first January last to this day 30th June [not found], and Duplicate of my last of the 15th Inst.

“Among the different instances dayly occurring in the fulfilling of the duties of the Agency in which I can be governed by no American Law extant, I beg leave to Submit to your particula⟨r⟩ Consideration, the following case whose importance has first fixed my attention and made it a duty to recur to your Instructions.
“The Masters of Vessels are sometimes obliged to request my Interference in order to put a Stop to riotous and in some instances Mutinous conduct of some of their Crew and to commit them to Gail for their misconduct and for absconding from the Ships, refusing to do their duty, Drunkenness or other like misbehaviour; on which occasion I enter the Captain’s deposition in the book of record and accordingly cause the Delinquent to be confined for four or five days or prolong the time of confinement until the Ship be ready to depart or go into the Stream; (without a little Severity of this Kind it is impossible to Keep order on board and in some instances the Crews would desert the Ships if Suffered to go on shore when they Please).
“By a regulation of the Mayor of this Place, all Seamen found in Public houses after the Shutting of the Gates are taken up and committed to Prison until the next day when the Consul or Commercial Agent to whose nation they belong are informed thereof and invited to dispose of them. Considering the bad effect resulting both as to their morals and to our Trade in General should the unreasonable and pernicious habit of Seamen Sleeping on shore by turns or otherwise be winked at, and the absolute necessity of adopting measures of this Kind to prevent embezzlement by the Crews, I have not only joined in the above regulation but have made it a rule that every Seaman thus arrested at night be confined for four days, which rule I make Known to the Masters of Vessels and their Seamen.” Wishes “to have your particular Instructions on this subject.”
Adds in a 3 July postscript: “Since writing the above an instance of a seditious nature having taken place on board the Ship Fame of Newburyport, David stikeney Master, I think proper to send you the particulars thereof in the annexed Copy of his deposition in my Register, and beg you will have the goodness to inform me what line of conduct I am to pursue in similar Cases: It was the Master’s wish the Delinquent should remain in prison here (He Sailing tomorrow for st. Ubes and apprehending this man should breed mutiny on board) to be sent in Irons ⅌ the first vessel going direct to the United States, but not thinking myself sufficiently authorised to take measures of this Kind until I receive your ulterior Instructions, I told him my reasons for not acquiescing to his request, but furnished him with a Certified Copy of his Deposition and promised a Duplicate thereof shou’d be sent you ⅌ first Opportunity.”
